Citation Nr: 1540433	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-09 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome as due to an undiagnosed illness/environmental hazard.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD) with esophagastritis.

4.  Entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to July 2007.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of a higher rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and has a current diagnosis of irritable bowel syndrome (IBS).

2.  The Veteran does not have current hearing loss for VA compensation purposes.

3.  The Veteran's GERD is characterized by regurgitation, burning sensation, and nausea, but these symptoms were not accompanied by substernal or arm or shoulder pain and were not productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The Veteran has irritable bowel syndrome (IBS) that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1117(d) (West 2014); 38 C.F.R. § 3.317 (2014).

2.  A hearing loss disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

3.  The criteria for a 10 percent rating, but not more, for GERD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See April 2011 letter.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Irritable Bowel Syndrome

The Veteran is seeking service connection for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness caused by his Persian Gulf Service.

The record shows that the Veteran served in Iraq during the Persian Gulf War and is a Persian Gulf Veteran.  See 38 C.F.R. §§ 3.2(i), 3.317(e).  

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).

There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness, including functional gastrointestinal disorders; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants presumptive service connection.

The September 2011 VA examiner found that, based on his symptoms, the Veteran most likely had IBS.  Although a diagnosed condition, IBS is considered a medically unexplained chronic multisymptom illness for which service connection can be presumed if the disability manifests to a compensable degree prior to December 31, 2016.  See 38 C.F.R. § 3.317(a)(2)(B)(3), Note.  A compensable degree of IBS requires frequent episodes of bowel disturbances with abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  A June 2011 treatment record notes the Veteran's complaints of persistent diarrhea lasting for nine months.  At the time of his September 2011 VA examination, he reported diarrhea alternating with constipation for the last three weeks and black stools.  Thus, the Veteran is entitled to presumptive service connection for this disorder.

Hearing Loss

The Veteran claims service connection for bilateral hearing loss due to in-service noise exposure.  The Veteran's service treatment records include a notation on his December 2006 post-deployment health assessment indicating that he was exposed to loud noises during deployment.

In this case, however, the record does not show hearing loss sufficient to qualify as a disability for VA purposes.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  By contrast, the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The October 2011 VA examination found some degree of hearing impairment, but not enough impairment to rise to the level of a bilateral hearing loss disability.  There is no indication in the record that the Veteran has met the requirements of 38 C.F.R. § 3.385.

In the absence of evidence that the Veteran currently has hearing loss disability, as defined by VA regulations, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The provisions of 38 C.F.R. § 3.385  prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley, 5 Vet. App. 155, 158 (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).  Consequently, service connection for hearing loss is not warranted.

GERD

The Veteran was originally granted service connection for GERD in a March 2008 rating decision.  At that time, the Veteran was assigned a noncompensable (0 percent) rating effective July 6, 2007.  The Veteran did not appeal that rating decision and no new and material evidence was received within one year of its issuance.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  The Veteran's current claim for an increased rating was received in July 2011.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his July 2011 claim.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

The Veteran's GERD is rating under hyphenated diagnostic code (DC) 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.

Under Diagnostic Code 7346, a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  Id.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  Id.  These classifications of considerable and severe impairment of health are not defined further in the rating schedule.

In September 2011, the Veteran underwent a VA examination in conjunction with this examination.  At that time he had been taking omeprazole to treat his GERD for six months, but felt it was not helping.  His current symptoms were nausea, burning sensation, and acid reflux.  He denied vomiting.  He stated that he had had the surgical procedure for the GERD in 2006 or 2007.  This procedure helped his symptoms but he claims that he continued to have occasional flare-ups with acid reflux.  He started treating himself with Zantac and was complaining of progressively worsening symptoms.

In his March 2014 VA Form 9, the Veteran stated that he was taking prescription medication for GERD.

Based on the above, the Board finds that the Veteran's symptoms most nearly approximate the criteria for a 10 percent rating.  The Veteran's symptoms include regurgitation, burning sensation, and nausea.  The Veteran's symptoms were not accompanied by substernal or arm or shoulder pain and were not productive of considerable impairment of health and, thus, a 10 percent evaluation is warranted for these symptoms at a lesser severity.  38 C.F.R. § 4.114, DC 7346.  Moreover, these symptoms have not been shown to interfere with his employment or to create a considerable impairment.  The record does not suggest that the Veteran has impairment of health due to GERD that is considered "considerable" or "severe."  Indeed, the medical records suggest that his symptoms have become less prevalent due to surgery.  Therefore, the preponderance of the evidence is in favor of a 10 percent rating, but not more, rating.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as symptoms accompanied by substernal or arm or shoulder pain productive of considerable impairment of health, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the record does not show that these disabilities have rendered the Veteran unemployable.  Indeed, the record shows that the Veteran continues to work full time for a VA Medical Center.  He has not claimed that his disabilities prevent him from working.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22 Vet. App. 447 (2009).
	

ORDER

Service connection for irritable bowel syndrome (IBS) is granted.

Service connection for bilateral hearing loss is denied.

A 10 percent rating, but no more, for GERD with esophagastritis is granted.


REMAND

In his March 2014 VA Form 9, the Veteran stated that his mental health symptoms were becoming worse.  This report of worsening symptoms is sufficient to require an updated medical examination in order to fully and fairly evaluate the Veteran's claim for an increased disability rating.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental health examination to determine the current severity of his PTSD.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.  All symptoms and their frequency should be identified.  A GAF score should be provided.  The examiner should specifically address whether the Veteran is totally occupationally and socially impaired due to his PTSD.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2.  Thereafter, readjudicate the claim in light of any additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
 Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


